Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 objected to because of the following informalities:
Claim 11 recites the limitation: “a optical delivery system of the laser ophthalmic surgery system based on the rotated astigmatism axis orientation to deliver the pulsed laser beam into the eye to correct astigmatism of the eye”

This should be changed to: “an optical delivery system of the laser ophthalmic surgery system based on the rotated astigmatism axis orientation to deliver the pulsed laser beam into the eye to correct astigmatism of the eye”
Claims 12-20 are objected to because of dependency to claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “A method for treating a patient’s eye, implemented in a laser ophthalmic surgery system, the method comprising” which is then followed by a series of steps. Based on the claim’s language in the preamble the method is implemented a laser ophthalmic surgery system. However, this doesn’t necessarily limit every step to be performed by the ophthalmic surgery system (i.e. the claim doesn’t require the method be implemented entirely in a laser ophthalmic surgery system) because some steps can be performed by the surgery system and other steps might not be performed by the surgery system and the method would be still be implemented by the surgery system.  In some of the steps this implementation by the laser surgery system is clear.  However, for other steps, the claim language is ambiguous as to what is performing several of claimed steps. For example, are these other steps are being performed by human, the surgical system, or a processor controller system independent from the surgical system, or some combination (i.e. for example one step is performed by the surgical system and the others performed by the surgical system).
 These steps where it is not clear what is performing step are as followed:
“obtaining an undocked iris image of the eye, the undocked iris image having been taken when the eye is not mechanically coupled to any patient interface device”; 
“obtaining a measured astigmatism axis orientation of the eye, the measured astigmatism axis orientation having been measured when the eye is not mechanically coupled to any patient interface device”;
“computing a rotation angle of the eye between the docked and undocked iris images optimizing the transformation by minimizing an error term that represents a difference between pixel values of the first iris image at its pixel positions and pixel values of the second iris image at the corresponding mapped pixel positions, to obtain optimized values of the transformation parameters including an optimized rotation angle”;
“computing a rotated astigmatism axis orientation by rotating the measured astigmatism axis orientation by the optimized rotation angle in a predetermined direction.”
For this examination, the intended interpretation appears to be that the ophthalmic surgery system is performing all these steps. However, regardless if this is the applicant’s intended interpretation or not, the claim should be clarified as to what is performing these steps.  For example, claim 1 lists several similar steps but doesn’t have the 112(b) rejection because the claim clearly specifies that a processor of the ophthalmic surgery system (i.e. the ophthalmic surgery system itself) performs these steps. While, the exact same language doesn’t necessarily have to be used for claim 11, claim 11 needs to make it clear what is performing each these steps as this is not currently clear, making metes and bounds of these limitations unclear. Claims 12-20 are rejected based on dependency to claim 11.
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-20 would be allowable if rewritten or amended to overcome the claim objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 is the broadest independent claim. The closest prior art of record is Scott et al (US 20150018674) hereafter known as Scott.

Scott discloses:
A method for treating a patient’s eye, implemented in a laser ophthalmic surgery system [see para 86… “Methods and systems related to laser eye surgery are disclosed. In many embodiments, a laser is used to form precise incisions in the cornea, in the lens capsule, and/or in the crystalline lens nucleus”], the method comprising: 
obtaining an undocked iris image of the eye, the undocked iris image having been taken when the eye is not mechanically coupled to any patient interface device [see claim 1… “generating one or more of a first image or a first shape profile of the eye when the eye is separated from a patient interface” and para 36… “In many embodiments, the first image of the eye and the second image of the eye comprise images of an iris of the eye from a camera.”]; 
obtaining a measured astigmatism axis orientation of the eye [see para 51… “An astigmatism axis of the eye is determined in response to the measurement of the eye with the corneal topography structure removable coupled to the patient interface.”]
controlling a camera of the laser ophthalmic surgery system to take a docked iris image of the eye when the eye is mechanically coupled to a patient interface device [see claim 1… “covering the cornea with an optic of the patient interface; generating one or more of a second image or a second shape profile of the eye” Covering the cornea is with patient interface recites docking and para 36… “In many embodiments, the first image of the eye and the second image of the eye comprise images of an iris of the eye from a camera.”]; 
computing a rotation angle of the eye between the docked and undocked iris images [see para 244… “The locations of reference structures of the eye as described herein can be measured and one or more of the rotation or translation of the eye between the non-contact measurements and the contact measurements determined, for example.”], including: 
defining a parameterized transformation which maps pixel positions in a first iris image, which is one of the undocked and docked iris images, to corresponding mapped pixel positions in a second iris image, which is the other one of the undocked and docked iris images, wherein the parameterized transformation includes a translation mapping using translation parameters [see para 192… “the tissue structures shown in the image such as the limbus and the iris can be identified, and the transform to the eye coordinate reference system 150 determined based on the location of the tissue structure and depth” and “The locations of the tissue structures identified in the image 601 can be determined and mapped to eye coordinate reference system 150 or to one or more coordinate reference systems as described herein”], while mapping a limbus radius of a limbus of the eye to the limbus radius itself [see para 169… “The lateral dimensions of the volume are defined by a Y contour anterior to the limbus and by an X contour posterior to the limbus.” and para 192… ““the tissue structures shown in the image such as the limbus and the iris can be identified], 
and while the eye is mechanically coupled to the patient interface device, controlling a laser source and a optical delivery system of the laser ophthalmic surgery system based on the rotated astigmatism axis orientation to deliver the pulsed laser beam into the eye to correct astigmatism of the eye [see para 87… “The embodiments as described herein can be combined in many ways with one or more of many known refractive surgical procedures such as cataract surgery, corneal incisions, including laser assisted in situ keratomileusis (hereinafter "LASIK"), all laser LASIK, femto LASIK, corneaplasty, astigmatic keratotomy…” astigmatic keratotomy is correcting the astigmatism of the eye]
However, Scott fails to disclose obtaining a measured astigmatism axis orientation of the eye specifically based on “the measured astigmatism axis orientation having been measured when the eye is not mechanically coupled to any patient interface device”. Additionally, while Scott does disclose computing a rotational angle of the eye between the docked and undocked iris images, Scott’s process of computing a rotational angle of the eye between the docked and undocked iris images fails to disclose several limitations for how claim 11 computes the rotational angle. This includes “a dilation mapping using a pupil dilation parameter, and a rotation mapping using a rotation angle parameter, wherein the dilation mapping maps a distance between a pixel and a pupil center to a mapped distance based on the dilation parameter”, “optimizing the transformation by minimizing an error term that represents a difference between pixel values of the first iris image at its pixel positions and pixel values of the second iris image at the corresponding mapped pixel positions, to obtain optimized values of the transformation parameters including an optimized rotation angle” and “computing a rotated astigmatism axis orientation by rotating the measured astigmatism axis orientation by the optimized rotation angle in a predetermined direction”. Furthermore, nothing in the prior art when viewed with Scott obviates these deficiencies. The allowable feature here relies heavily on the combination of the missing limitations with respect to the other limitations of the claimed process of computing a rotational angle of the eye between the docked and undocked iris images. This claimed combination accounts for multiple factors that provides an improved way to register the eye with a laser system to compensate for cyclotorsion and docking-induced rotation of the eye which is what defines this invention over the prior art. Therefore, the combination of limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mrochen et al (US 20180125355) hereafter known as Mrochen. Mrochen discloses aligning a surgical instrument with eye orientation [see para 40… “The controller may be configured to determine an average eye orientation with respect to a device anchored coordinate system from a set of topographic measurements obtained from the first optical detectors, and align the set of topographic measurements with respect to the average eye orientation by means of evaluated alignment transformations.”] that includes an alignment transformation that minimizes alignment error [see para 102… “The alignment transformation minimizes the alignment error between the reconstructed surface normal of subsequent measurements”] that includes mapping features of the eye including the iris [see para 105…“The alignment transformation is then identified as the transformation that maps the position of said features reconstructed in a first measurement to the position of said features reconstructed in the subsequent measurement.”] in the analogous art of ophthalmic surgery [see abstract… “A device for performing ophthalmic measurements on an eye is presented.”]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                             
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792